DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 1/5/2021 has been entered.
 Claims 1 and 7-25 are pending.
Claims 7-24 have been withdrawn.
Claims 1 and 25 have been amended.
Claims 2-6 have been canceled.

“Examiner’s Note
Examiner notes that claim 1 recites in lines 14 and 15 “wherein the AM layer has a crystalline distribution of submicrocrystalline, wherein the submicrocrystalline has a particle size of 0.2-0.5μm”.  For clarity of the recitation, examiner suggests replacement with “wherein the AM layer has a crystalline distribution of submicrocrystalline particles, wherein the submicrocrystalline particles have 

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “sine” is misspelled as “sin” in lines 7, 9, and 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20130075977 A1) in view of Nöll (US 20110305922 A1) further in view of Massler et al. (US 6,740,393 B1).
Regarding claims 1 and 25, An discloses a low friction DLC coating [0010] (diamond like coating) consisting of a (paragraph [0043]) silicon doped diamond-like coating (DLC) layer (AM layer)(Fig 1 (600) on top of a 0.1-1.0µm thick Cr layer (underlayer) [0042] and (Fig 1 (200) with a 0.1-10.0µm thick (paragraph [0043] CrN (Fig 1 (400)) layer between the undercoat and the DLC on a piston ring [0030] with an overall thickness of between 0.3 to 21 µm thick. 
An does not teach the layer between the Cr layer and the doped DLC layer as a gradient layer and does not teach the doped DLC layer as an amplitude modulation (AM) layer with a cyclical change in a form of a sine wave fluctuation along with the thickness change of the AM layer, and does not expressly teach the exact claimed thickness ranges of each of the layers or the coating or the crystal size of the AM layer.
However, the thickness ranges taught by An for the under layer and the layer between the under layer and the Si-doped AM layer are entirely within the ranges claimed. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding the gradient layer selected from a group consisting of CrxC, SixC and TixC, and the thickness of the Si-doped DLC layer, Massler teaches a DLC coating system for use in applications such as piston rings (col 1 lines 13 and 28) and teaches a transition gradient layer comprising elements such as Si, Cr, and Ti (col 3 lines 32-50).  Massler teaches the transition gradient layer metals such as Cr, Si or Ti as functional equivalents with each other and with An’s CrN layer in that nitrides, carbide and boride layers can be used interchangeably (col. 2 lines 36-42).  Massler specifically teaches that gradient carbide layers of Cr, Si, or Ti provide particularly suitable adhesion for a DLC layer system (col 3 lines 32-50) and teaches C, and specifically notes patents with an SiC (x=1.0) transition zone for improving adhesion (col 2 line 55).  Massler also teaches a thick DLC cover layer with thickness of 0.5 to 20µm is possible in conjunction with this adhesive layer (col 4 lines 22-26).
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a carbide gradient layer of CrC, SiC, or TiC (x=1.0) as the layer between the undercoat and the DLC layer to provide an improved adhesion between the layers and to use a thicker DLC cover layer of An at a thickness of 0.5-20 µm as taught by Massler overlapping the instant claimed range of 18-27 µm which will be able to better withstand wear to provide better service life (col 1 lines 1-2 and 45-50) It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim,  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).    
 An also teaches the use of Tetramethyl silane (TMS) with a carbonization gas (CxHy) to create the doped DLC layer (paragraphs [0013]) and teaches a desire to maintain durability and further teaches that layer thicknesses are grown in proportion to the duration of the coating.  Additionally, Nöll teaches applying a coating to oxidizable non-ferrous metal work pieces used in the automotive and aerospace industries by PECVD (paragraphs [0001] and [0036]). Nöll teaches compounds which contain the elements Cr, Mo, W, Mn, Mg, Ti, and Si and in particular materials such as TMS containing Si (paragraphs [0122] and [0137]) applied with C2H2 with the gas flows periodically modulated in a sinusoidal manner (paragraphs [0161] and [0162]) so that the components are distributed over the depth of the layer and provide a coating (paragraphs [0122], and [0146]) of DLC and Si that is (paragraph [0152]) modulated (resulting in a amplitude modulation layer (AM layer) with a cyclical change in a form of a sine wave fluctuation along the thickness of the AM layer) to create a low stress coating with better adhesion properties with the layer below (paragraphs [0137], and [0166]) and reduced internal stress to help maintain durability.
Therefore, because both An and Nöll teach layers of Si and CxHx combined, it would have been obvious to a person having ordinary skill in the art to apply a modulated Si and C2H2
Regarding the peak and valley concentrations, An further teaches the DLC layer includes about 3 to 10 at% of silicon (paragraph [0040] overlapping the instant claimed valley and peak ranges of 3-5 at% and 9.0-11 at% and Nöll teaches modulating the gas concentration using the gas flow and the chamber volume.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a concentration at about the low level of the at% Si as disclosed by An as the valley concentration and at about the high level the concentration of the at% of Si as disclosed by An as the peak level within the range overlapping the instant claimed range to optimize the adhesion and mechanical resistance for the application.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Regarding crystallinity and particle size and thickness of the AM layer and specifically submicrocrystalline DLC layer particle size of 0.2-0.5 µm.  Massler teaches the DLC coating is crystalline with particle sizes less than 300nm (0.3 µm) (col 4 lines 30-34) significantly overlapping the instant claimed range of 0.2-0.5µm. Massler teaches the layer thickness of the adhesive layer and the gradient layer each as particularly from 0.1 to 0.8 µm (col 4 line 25) and the thickness of the cover layer as 0.5-20 µm (col 4 line 26).  Massler teaches this structure results in the ability to provide large layer thicknesses with increased service life and excellent adhesion as indicated above 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DCL type coating system with crystalline DLC particle sizes and, individual layer thicknesses as taught by Massler overlapping the instant claimed thicknesses to provide a coating with large layer thicknesses with excellent adhesion and a total layer thickness overlapping the instant claimed layer thickness range of 19.8 – 30µm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding the sine wave fluctuation cycle, Massler teaches a cover layer thickness of 0.5-20 µm (col 4 line 26) and Nöll teaches the gases generating the cover layer are periodically modulated using an appropriately programmed mass flow controller to produce the desired thickness (paragraph [00137]).   Nöll further teaches a bias voltage duration which determines the length of the period fluctuation as between 1-100 min (Table 9).
Therefore, it would have been obvious to a person having ordinary skill to adjust the modulation period by mass flow controller to wherein the achieve the desired adhesion, mechanical resistance and thickness of 0.5-20 µm by using a sine wave with a fluctuation cycle of 20-50 cycles per layer and wherein each fluctuation period of the sine wave has a thickness of 0.5-0.8μm.

Response to Arguments
Applicant's amendments and arguments regarding the rejections under 35 U.S.C. 103 filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant argues that Massler does not teach the transition gradient layer metals such as Cr, Si or Ti as functional equivalents with each other and with An's CrN layer in that nitrides, carbide and boride layers can be used interchangeably and that the referenced document DE 4343354A teaches TiN must be used in combination with carbides and/or borides, rather than teaches TiN can be used interchangeably with carbides and borides. 
In response to Applicant’s argument, Massler teaches a transition gradient layer comprising elements such as Si, Cr, and Ti (col 3 lines 32-50) interchangeably and DE4343354 as referenced in Massler teaches “titanium nitrides (TiN), titanium carbides (TiC) and titanium borides (TiB2) or multicomponent alloys or multilayer systems derived therefrom” are used for purposes of hardness, impact capabilities and wear [0004].  Because DE4343354 teaches each of the carbide, nitride and boride components and multilayer components as an alternative, the individual components may be used and may be considered alternatives to one another rendering obvious the use of SiC particularly with the use of Si in the DLC layer. 
Applicant argues that because the CrN layer of An should be modified to a DLC layer to apply an SixC layer where x=1.  However the reference of the Six
Applicant argues that in Nöll, the flow rate of TMS in a sine wave form is used for the transition layer, which is between the adhesive layer and the cover layer whereas in the claimed invention the flow rate of in a sine wave form is used for the AM layer, that is, the top layer. Therefore, the claimed invention does not comprise the cover layer, which could bring low-stress and a skilled person in the art would not exclude the
cover layer, which could bring low-stress.
In response to Applicant’s argument, An teaches the use of Tetramethyl silane (TMS) with a carbonization gas (CxHy) to create the doped DLC layer (paragraphs [0013]). Nöll teaches the same materials of TMS applied with C2H2 with the gas flows periodically modulated in a sinusoidal manner to produce a layer that is adhesive and has lower stress.  An’s piston ring would benefit from a Si-doped DLC layer with better adhesion and lower stress as indicated above to help maintain durability, and since the materials are the same in An’s top layer as in the modulated layer of Nöll it would indeed be obvious to apply the coating having the sinusoidal modulation to the layer of An with the same materials to provide a layer with better adhesion to the layer below it and lower stress which An expressly identifies as a problem with providing thicker more durable coatings [0008]. Therefore, Nöll and Massler together solve the problems expressed by An and combine with An to provide the coating as claimed.   Therefore, Applicant’s arguments are not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784